Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/21 has been entered.
 
REASONS FOR ALLOWANCE
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record and to examiner’s knowledge does not suggest or render obvious a display apparatus particularly characterized by a reflective metal layer disposed in the color filter layer, two or more sides of the reflective metal layer being surrounded by the color filter layer; wherein the first electrode is provided as a reflective electrode, and the first electrode is separate from the reflective metal layer, as detailed in claim 1.  Claims 2-20 depend from claim 1.
Kim et al. (US PGPub 20180122868 A1; hereinafter referred to as “Kim”) teaches in figures 1-9 and corresponding text, a display apparatus comprising: 
(111) including a first subpixel (260) and a second subpixel (260) (figures 1, 2, and 4; [0037-0045], [0070-0079]); 
a first electrode (261) on the substrate (111), and including a first sub-electrode (261) provided in the first subpixel and a second sub-electrode (261) provided in the second subpixel (figures 1, 2, and 4; [0037-0045], [0070-0079]); 
an organic light emitting layer (262) on the first electrode (261) (figures 1, 2, and 4; [0037-0045], [0070-0079]); 
a second electrode (263) on the organic light emitting layer (262) (figures 1, 2, and 4; [0037-0045], [0070-0079]); 
a first bank (270) between the first sub-electrode and the second sub-electrode, the first bank dividing the first subpixel and the second subpixel (figures 1, 2, and 4; [0037-0045], [0070-0079]); 
a color filter layer (420) on the second electrode (263) (figures 1, 2, and 4; [0037-0045], [0070-0079]); 
a reflective metal layer (261; [0050]: ], the examiner views the first electrode to be a stacked structure,  which is high in reflectance) at a portion of the color filter layer (420) (figures 1, 2, and 4; [0037-0045], [0070-0079]); and 
a light absorbing part on an upper surface of the reflective metal layer, 
the light absorbing part absorbing light, 
wherein the first electrode is provided as a reflective electrode (261) ([0050]), and 
the organic light emitting layer (262) is disposed between the reflective electrode (261) and the reflective metal layer, and 
the examiner views the first electrode to be a stacked structure). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        December 15, 2021

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896